        Case 7:20-cv-00124 Document 1 Filed on 05/14/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                           §
         Plaintiff,                                  §
                                                     §
 v.                                                  §      CIVIL ACTION NO. 7:20-cv-00124
                                                     §
 1.276 ACRE OF LAND, MORE OR LESS,                   §
 SITUATE IN HIDALGO COUNTY, STATE                    §
 OF TEXAS, CELIA VIRGEN AVENDAÑO,                    §
 DE COLLADO, et al.,                                 §
          Defendants.                                §

                              COMPLAINT IN CONDEMNATION

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

                                              Page 1 of 2
                                           Fee Complaint
      Case 7:20-cv-00124 Document 1 Filed on 05/14/20 in TXSD Page 2 of 2



       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                                   By: s/Baltazar Salazar
                                                      Baltazar Salazar
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge for Plaintiff
                                                      S.D. Tex. ID No. 3135288
                                                      Texas Bar No. 24106385

                                                      UNITED STATES ATTORNEY’S OFFICE
                                                      SOUTHERN DISTRICT OF TEXAS
                                                      600 E. Harrison Street, Suite 201
                                                      Brownsville, Texas 78520
                                                      Tel: (956) 983-6057
                                                      Fax: (956) 548-2775
                                                      E-mail: Baltazar.Salazar@usdoj.gov



                                            Page 2 of 2
                                         Fee Complaint
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 1 of 18




  SCHEDULE
     A
 Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 2 of 18



                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 3 of 18




  SCHEDULE
      B
 Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 4 of 18



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 5 of 18




  SCHEDULE
     C
 Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 6 of 18



                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-2003

Owner: Celia Virgen Avendaño De Collado, et al.

Acres: 1.276

BEING a 1.276 acre (55,589 square feet) parcel of land, more or less, being out of the
Narciso Cabazos Survey, Abstract No. 30, Hidalgo County, Texas, being out of Porción
71, being out of a tract of land now or formerly owned by John Mundt, deceased (no record
found), said tract being a portion Lot 9 of Closner Subdivision recorded in Volume 100,
Page 87, Map Records of Hidalgo County, Texas, said 1.276 acre (55,589 square feet)
parcel of land being more particularly described by metes and bounds as follows:

COMMENCING at a point having a coordinate value of N=16556581.953,
E=1087436.457, said point being at the southwest corner of the west one half of a called
1.00 acre tract conveyed to Rodolfo Quintero by Warranty Deed recorded in Instrument
No. 2007-1770604, Official Records of Hidalgo County, Texas, said point being
intersection of the north right-of-way line of Old Military Road and the east right-of-way
line of “I” Road;

THENCE N 08°03'33" E, departing the north right-of-way line of Old Military Road, with
the west line of the Quintero tract and the east right-of-way line of “I” Road, a distance of
265.82 feet to a point for the PLACE OF BEGINNING and southwest corner of the herein
described proposed acquisition tract, said point having a coordinate value of
N=16556845.144, E=1087473.723, said point being in the east right-of-way line of “I”
Road, said point being at the northwest corner of the Quintero tract and the southwest
corner of the Mundt tract, said point being in the south line of the river levee right-of-way
conveyed to the United States of America by Easement Deed recorded in Volume 435,
Page 510, Deed Records of Hidalgo County, Texas (“83- H”);

(1)     THENCE N 08°03'45" E, with the west line of the Mundt tract and the east right-
of-way line of “I” Road, over and across the “83-H” levee right-of-way, a distance of 80.26
feet to a point for the northwest corner of the herein described proposed acquisition tract,
said point being at the northwest corner of the Mundt tract, said point being in the south
right- of-way line of Doffin Canal Road, said point bears S 02°47’06" W, a distance of
66.35 feet from United States Army Corps of Engineers Control Point No. 110, said control
point being a mag nail in the north end of the east concrete headwall at the intersection of
“I” Road and the Hidalgo County Water Improvement District No. 2 canal lateral;
 Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 7 of 18



                                 SCHEDULE C (Cont.)

(2)      THENCE N 81°17'49" E, departing the east right-of-way line of “I” Road, with
the north line of the Mundt tract and the south right-of-way line of Doffin Canal Road, over
and across the “83-H” levee right-of-way, a distance of 836.18 feet to a point for the
northeast corner of the herein described proposed acquisition tract, said point being at the
northeast corner of the Mundt tract and the northwest corner of a tract of land now or
formerly owned by Ilse Lydia Krenmueller, deceased (no record found), said tract being
out of Lot 32 of San Juan Plantation recorded in Volume 1, Page 36, Map Records of
Hidalgo County, Texas, said point being in the approximate centerline of Doffin Canal
Road, said point being in the east line of the “83-H” levee right-of-way and the west line
of the river levee right-of-way conveyed to the United States of America by Easement Deed
recorded in Volume 442, Page 392, Deed Records of Hidalgo County, Texas (“78-H, Tract
1”);

(3)     THENCE S 08°29'54" W, departing the approximate centerline of Doffin Canal
Road, with the east line of the Mundt tract, the east line of the “83-H” levee right-of-way,
the west line of the Krenmueller tract and the west line of the “78-H, Tract 1” levee right-
of- way, passing at 55.57 feet the southwest corner of the “78-H, Tract 1” levee right-of-
way, continuing in all a total distance of 59.53 feet to a point for the southeast corner of
the herein described proposed acquisition tract, said point being at the southeast corner of
the Mundt tract and the northeast corner of a called 1.00 acre tract conveyed to Gustavo
Bazaldua and Hortencia Bazaldua by Deed of Partition recorded in Volume 2688, Page
457, Deed Records of Hidalgo County, Texas;

(4)     THENCE S 79°59'54" W, departing the west line of the Krenmueller tract, with
the south line of the Mundt tract and the north line of the Bazaldua tract, over and across
the “83-H” levee right-of-way, passing at 137.09 feet the northwest corner of the Bazaldua
tract and the northeast corner of a called 1.00 acre tract conveyed to Javier Valdez by
General Warranty Deed recorded in Instrument No. 2017-2841429, Official Records of
Hidalgo County, Texas, passing at 279.72 feet the northwest corner of the Valdez tract and
the northeast corner of a called 1.00 acre tract conveyed to Javier Valdez by Deed of
Partition recorded in Volume 2686, Page 36, Deed Records of Hidalgo County, Texas,
passing at 428.16 feet the northwest corner of the second Valdez tract and the northeast
corner of a called 1.20 acre tract conveyed to Arturo Hernandez by Deed of Partition
recorded in Volume 2687, Page 300, Deed Records of Hidalgo County, continuing in all a
total distance of 670.07 feet to a point for angle, said point being at the northwest corner
of the 1.20 acre tract and the northeast corner of the Quintero tract;

(5)    THENCE S 79°42'04" W, with the north line of the Quintero tract and the south
line of the Mundt tract, a distance of 171.89 feet to the PLACE OF BEGINNING
containing 1.276 acres (55,589 square feet) of land, more or less.
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 8 of 18




  SCHEDULE
      D
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 9 of 18



                            SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 10 of 18



                         SCHEDULE D (Cont.)
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 11 of 18




                              SCHEDULE D (Cont.)




Tract: RGV-WSL-2003
Owner: Celia Virgen Avendaño De Collado, et al.
Acres: 1.276
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 12 of 18




    SCHEDULE
        E
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 13 of 18




                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-WSL-2003

Owner: Celia Virgen Avendaño De Collado, et al.

Acres: 1.276

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 14 of 18




    SCHEDULE
        F
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 15 of 18




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
   The sum estimated as just compensation for the land being taken is FOUR

THOUSAND,        SEVEN       HUNDRED,      EIGHTY-SIX      DOLLARS       AND     NO/100

($4,786.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 16 of 18




     SCHEDULE
        G
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 17 of 18




                                     SCHEDULE G

                                INTERESTED PARTIES

        The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any
other information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Celia Virgen Avendaño De Collado              RGV-WSL-2003
                                               Affidavit of Heirship of Eugenio T.
                                               Collado, Document # 1997-628471,
                         NL                    Recorded October 7, 1997 in Deed
 Mexico                                        Records of Hidalgo County, Texas;
 Heir of Eugenio T. Collado                    Special Warranty Deed, Document
                                               #1992-249919, Recorded April 24, 1992
                                               in Deed Records of Hidalgo County,
                                               Texas.
 Domingo Collado Virgen                        RGV-WSL-2003
                                               Affidavit of Heirship of Eugenio T.
                                               Collado, Document # 1997-628471,
                         NL                    Recorded October 7, 1997 in Deed
 Mexico                                        Records of Hidalgo County, Texas;
 Heir of Eugenio T. Collado                    Special Warranty Deed, Document
                                               #1992-249919, Recorded April 24, 1992
                                               in Deed Records of Hidalgo County,
                                               Texas.
 Maria Eugenia Collado Virgen                  RGV-WSL-2003
                                               Affidavit of Heirship of Eugenio T.
                                               Collado, Document # 1997-628471,
                           NL                  Recorded October 7, 1997 in Deed
 Mexico                                        Records of Hidalgo County, Texas;
 Heir of Eugenio T. Collado                    Special Warranty Deed, Document
                                               #1992-249919, Recorded April 24, 1992
                                               in Deed Records of Hidalgo County,
                                               Texas.
 Nadia Elena Collado Virgen                    RGV-WSL-2003
                                               Affidavit of Heirship of Eugenio T.
                                               Collado, Document # 1997-628471,
                           NL                  Recorded October 7, 1997 in Deed
 Mexico                                        Records of Hidalgo County, Texas;
 Heir of Eugenio T. Collado                    Special Warranty Deed, Document
                                               #1992-249919, Recorded April 24, 1992
Case 7:20-cv-00124 Document 1-1 Filed on 05/14/20 in TXSD Page 18 of 18



                                        in Deed Records of Hidalgo County,
                                        Texas.
Virginia Collado De Llanos              RGV-WSL-2003
                                        Affidavit of Heirship for Ramon Llanos
                                        Riesgo, Document #1997-628472,
                           NL           Recorded October 7, 1997 in Deed
Mexico                                  Records of Hidalgo County, Texas;
Heir of Ramon Llanos Riesgo             Special Warranty Deed, Document
                                        #1992-249919, Recorded April 24, 1992
                                        in Deed Records of Hidalgo County,
                                        Texas.
Virginia Llanos De Nachon               RGV-WSL-2003
                                        Affidavit of Heirship for Ramon Llanos
                                        Riesgo, Document #1997-628472,
                           NL           Recorded October 7, 1997 in Deed
Mexico                                  Records of Hidalgo County, Texas;
Heir of Ramon Llanos Riesgo             Special Warranty Deed, Document
                                        #1992-249919, Recorded April 24, 1992
                                        in Deed Records of Hidalgo County,
                                        Texas.
Maria Teresa Llanos De Tort             RGV-WSL-2003
                                        Affidavit of Heirship for Ramon Llanos
                                        Riesgo, Document #1997-628472,
                           NL           Recorded October 7, 1997 in Deed
Mexico                                  Records of Hidalgo County, Texas;
Heir of Ramon Llanos Riesgo             Special Warranty Deed, Document
                                        #1992-249919, Recorded April 24, 1992
                                        in Deed Records of Hidalgo County,
                                        Texas.
Rocio Isabel Llanos Collado             RGV-WSL-2003
                                        Affidavit of Heirship for Ramon Llanos
                                        Riesgo, Document #1997-628472,
                           NL           Recorded October 7, 1997 in Deed
Mexico                                  Records of Hidalgo County, Texas;
Heir of Ramon Llanos Riesgo             Special Warranty Deed, Document
                                        #1992-249919, Recorded April 24, 1992
                                        in Deed Records of Hidalgo County,
                                        Texas.
Hidalgo County Tax Assessor & Collector RGV-WSL-2003
Pablo (Paul) Villarreal, Jr.            Account Number: J570071000000600
2804 S. Business Highway 281            Appraisal District Number: 200459
Edinburg, TX 78539
                           Case 7:20-cv-00124 Document 1-2 Filed on 05/14/20 in TXSD Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    1.276 Acre of Land, More or Less, Situate in Hidalgo County, State of
                                                                                                            Texas, Cecilia Virgen Avendaño De Collado, et al.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Hidalgo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

AUSA Baltazar Salzar, U.S. Attorney's Office, 600 E. Harrision Street,
Suite 201, Brownsville, Texas 78520, (956) 983-6057

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/14/2020                                                              s/Baltazar Salazar
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 7:20-cv-00124 Document 1-2 Filed on 05/14/20 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
